Connor, J.
A careful examination of the record proper in this Court, and of defendant’s assignments of error in bis appeal to this Court, fails to disclose any error in the trial of the action in the Superior Court or in the judgment from which the defendant has appealed to this Court.
The record of the trial as contained in the statement of the case on appeal does not support the contentions of the defendant that there was error in the failure of the trial court to withdraw testimony from the jury which was inadmissible as evidence because the testimony was hearsay, or that there was error in the charge for that the jury were instructed to return a verdict of guilty of murder in the first degree or not guilty. The record shows that the testimony of the witness, which bis examination showed was hearsay, was withdrawn by the court from the jury, and that the jury were instructed fully and correctly with *723respect to the verdict which they should return upon the facts as the jury should find them to be from all the evidence.
In the absence of any error in the record proper, or in the trial of the action, the judgment must be affirmed.
No error.